Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of two Thera-tron C therapy units, including cobalt 60 source ; a Theratron F therapy unit, including cohalt 60 source; a Caesatron -therapy unit, including Caesium source, set of six cores, and eight-sided adjustable diaphragm; and an eight-sided diaphragm for cobalt 60 therapy unit, -imported for the use of a nonprofit organization, for educational, scientific, or therapeutic purposes, the claim of the plaintiff was sustained.